Exhibit 10.25
2009 Incentive Compensation Program
Amir Bassan-Eskenazi, President and Chief Executive Officer

         
Base Salary (annual):
  $ 325,000  
Bonus Potential at 100% funding
       
First Half:
    97,500  
Second Half:
    97,500  
Annual:
    130,000  
 
     
Total:
  $ 325,000  

                      First Half   Second Half     % Actual   % Goal 2008
Officer Bonus Goal   Achievement   Weighting
1) Achieve revenues goal
    21 %     22 %
2) Achieve earnings goal
    15 %     15 %
3) Achieve bookings goal
    12 %     20 %
4) Achieve cash and investments goal
    4 %     4 %
5) Achieve financial analyst and investor relations goal
    2 %     4 %
6) Achieve new product development and release schedule goals
    9 %     14 %
7) Achieve specified product plan goal
    0 %     4 %
8) Achieve specified customer satisfaction goal
    7 %     7 %
9) Achieve global channels goal
    2 %     3 %
10) Achieve employee satisfaction and retention goal
    6 %     7 %
 
               
Total
    78 %     100 %

2009 Incentive Compensation Program
Maurice Castonguay, Senior Vice President and Chief Financial Officer

         
Base Salary (annual):
  $ 280,000  
Bonus Potential at 100% funding
       
First Half:
    21,000  
Second Half:
    42,000  
Annual:
    56,000  
 
     
Total:
  $ 119,000  

                      First Half   Second Half     % Actual   % Goal 2008
Officer Bonus Goal   Achievement   Weighting
1) Achieve earnings goal
    7 %     5 %
2) Achieve departmental budgeting goal
    10 %     10 %
3) Achieve cash and investments goal
    15 %     15 %
4) Achieve expense hedging goal
    10 %     10 %
5) Achieve investor relations, financial analyst relations, and operating
results goals
    5 %     15 %
6) Achieve financial controls goal
    15 %     15 %
7) Achieve corporate governance goal
    10 %     10 %
8) Achieve internal communication goal
    12 %     12 %
9) Achieve employee satisfaction and retention goal
    8 %     8 %
 
               
Total
    92 %     100 %

 



--------------------------------------------------------------------------------



 



2009 Incentive Compensation Program
David Heard, Chief Operating Officer

         
Base Salary (annual):
  $ 325,000  
Bonus Potential at 100% funding
       
First Half:
    68,250  
Second Half:
    68,250  
Annual:
    91,000  
 
     
Total:
  $ 227,500  

                      First Half   Second Half     % Actual   % Goal 2008
Officer Bonus Goal   Achievement   Weighting
1) Achieve specified bookings goal
    18 %     25 %
2) Achieve specified margins goal
    5 %     5 %
3) Achieve specified revenues goal
    14 %     10 %
4) Achieve specified earnings goal
    5 %     5 %
6) Achieve product footprint and market share goals
    14 %     22 %
8) Achieve product delivery goals
    0 %     10 %
9) Achieve specified new product development goal
  NA     5 %
10) Achieve development process goals
    9 %     8 %
16) Achieve customer satisfaction goal
    5 %     5 %
19) Achieve employee satisfaction, retention and development goals
    4 %     5 %
 
               
Total
    74 %     100 %

2009 Incentive Compensation Program
Rob Horton, Senior Vice President and General Counsel

         
Base Salary (annual):
  $ 250,000  
Bonus Potential:
       
First Half:
    37,500  
Second Half:
    37,500  
Annual:
    50,000  
 
     
Total:
  $ 125,000  

                      First Half   Second Half     % Actual   % Goal 2008
Officer Bonus Goal   Achievement   Weighting
1) Achieve departmental budgeting goal
    13 %     15 %
2) Achieve corporate governance and securities compliance goals
    13 %     20 %
3) Achieve business development goals
    12 %     15 %
4) Achieve internal customer satisfaction goal
    25 %     15 %
5) Achieve employee satisfaction, retention and development goals
    15 %     5 %
6) Achieve specified litigation management goals
    12 %     10 %
7) Achieve corporate insurance program goal
  NA     10 %
8) Achieve records retention goal
    5 %   NA
9) Achieve sales support goals
  NA     10 %
 
               
Total
    95 %     100 %

 



--------------------------------------------------------------------------------



 



2009 Incentive Compensation Program
Ran Oz, Executive Vice President and Chief Technology Officer

         
Base Salary (annual):
  $ 225,000  
Bonus Potential at 100% funding
       
First Half:
    33,750  
Second Half:
    33,750  
Annual:
    45,000  
 
     
Total:
  $ 112,500  

                      First Half   Second Half     % Actual   % Goal 2008
Officer Bonus Goal   Achievement   Weighting
1) Achieve specified product roadmap and planning goals
    18 %     10 %
3) Achieve specified product demonstration and development goal
    26 %     25 %
4) Achieve product market share goal
    9 %     20 %
5) Achieve specified on-demand product strategy goal
    4 %     5 %
6) Achieve customer relations and positioning goal
    15 %     20 %
7) Achieve specified innovation-related sales goal
    5 %     10 %
8) Achieve employee satisfaction and retention goal
    8 %     10 %
9) Achieve research and development funding activities goal
    8 %   NA
 
               
Total
    93 %     100 %

 